Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022 has been entered.
Response to Amendment
The amendment filed April 27, 2022 has been entered. The Applicant amended claim 1, and cancelled claims 7-8. Claims 1-5 and 9-23 remain pending in the application. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-11, and 13-15 under 35 U.S.C. 103 as being unpatentable over Hozouri et al. (US PGPUB 2006/0227052 A1), hereinafter known as Hozouri, in view of Chung et al. (US PGPUB 2009/0115664 A1), hereinafter known as Chung.
Regarding claim 1, Hozouri teaches (Figs. 1a, 1b and 2b) an antenna device comprising: a first conductor plate (14) including a first end portion (left end portion of 14) and a second end portion (right end portion of 14) on an opposite side from the first end portion (left end portion of 14), the first conductor plate (14) being provided with a first feeding portion (12) between the first end portion and the second end portion; a second conductor plate (20 and 22) including a third end portion (bottom portion of 20) connected to the first feeding portion (12), a fourth end portion (22) located at a position away from the first conductor plate (14), and a planar plate surface (20) of which width in a direction parallel to the first conductor plate (14) increases with a distance from the third end portion (bottom portion of 20) toward the fourth end portion (22); and a third conductor plate (24 and 26) including a fifth end portion (portion of 26 close to 22) capacitively coupling with the fourth end portion (22), a sixth end portion (portion of 26 close to 24) connected, on a same side as the first end portion (left end portion of 14) with respect to the first feeding portion (12), to the first conductor plate (14), and a counter portion (24) opposite the planar plate surface (20), wherein the counter portion (24) is parallel to the planar plate surface (20) but does not specifically teach wherein the counter portion has an opening portion and a first feeding line connected to the first feeding portion passes through the opening portion.

    PNG
    media_image1.png
    350
    537
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    338
    439
    media_image2.png
    Greyscale

However, Chung teaches (Fig. 1) a counter portion has an opening portion and a first feeding line connected to the first feeding portion passes through the opening portion.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Hozouri with Chung to include “a counter portion has an opening portion and a first feeding line connected to the first feeding portion passes through the opening portion,” as taught by Chung, for the purpose of improving impedance matching (see also [0028]).
Regarding claim 9, Hozouri further teaches (Figs. 1a, 1b and 2b) wherein the third conductor plate (24 and 26) has a second counter portion (26) opposite the first conductor plate (14).
Regarding claim 10, Hozouri further teaches (Figs. 1a, 1b and 2b) wherein the second counter portion (26) is parallel to the first conductor plate (14).
Regarding claim 11, Hozouri further teaches (Figs. 1a, 1b and 2b) wherein a shape of the planar plate surface (20) is axisymmetric about a virtual line passing through the first feeding portion (12).
Regarding claim 13, Hozouri further teaches (Figs. 1a, 1b and 2b) wherein in the second conductor plate (20 and 22), the fourth end portion (22) is bent to come into proximity with the fifth end portion (portion of 26 close to 22).
Regarding claim 14, Hozouri further teaches (Figs. 1a, 1b and 2b) wherein a conductor length from the third end portion (bottom portion of 20) to the fourth end portion (22) is 100 mm or less ([0005] and [0038]-[0039]).
Regarding claim 15, Hozouri further teaches (Figs. 1a, 1b and 2b) wherein the first feeding portion (112) is located at a central portion of the first conductor plate (14) in a direction parallel to the plate surface (20).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hozouri in view of Chung as applied to claim 1 above, and in further view of Yu (US PGPUB 2016/0322709 A1).
Regarding claim 2, Hozouri does not specifically teach wherein the second conductor plate has a first electrical length resonating at a first operation frequency, and the first conductor plate and the third conductor plate have a second electrical length resonating at a second operation frequency lower than the first operation frequency.
However, Yu teaches (Fig. 1) wherein a second conductor plate (150) has a first electrical length resonating at a first operation frequency ([0016]), and a first conductor plate (120) and a third conductor plate (130) have a second electrical length resonating at a second operation frequency lower than the first operation frequency ([0016]).

    PNG
    media_image3.png
    309
    421
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Hozouri with Yu to include “wherein a second conductor plate has a first electrical length resonating at a first operation frequency, and a first conductor plate and a third conductor plate have a second electrical length resonating at a second operation frequency lower than the first operation frequency,” as taught by Yu, for the purpose of improving radiation performance, reducing loss, decreasing manufacturing cost, and improving robustness for various applications (see also [0017]).
Regarding claim 3, Hozouri does not specifically teach wherein the first electrical length is a quarter wavelength of the first operation frequency.
However, Yu teaches (Fig. 1) wherein a first electrical length is a quarter wavelength of the first operation frequency ([0016]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Hozouri with Yu to include “wherein a first electrical length is a quarter wavelength of the first operation frequency,” as taught by Yu, for the purpose of improving radiation performance, reducing loss, decreasing manufacturing cost, and improving robustness for various applications (see also [0017]).
Regarding claim 4, Hozouri does not specifically teach wherein the second electrical length is a quarter wavelength of the second operation frequency.
However, Yu teaches (Fig. 1) wherein a second electrical length is a quarter wavelength of the second operation frequency ([0016]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Hozouri with Yu to include “wherein a second electrical length is a quarter wavelength of the second operation frequency,” as taught by Yu, for the purpose of improving radiation performance, reducing loss, decreasing manufacturing cost, and improving robustness for various applications (see also [0017]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hozouri in view of Chung and Yu as applied to claim 2 above, and in further view of Schlegel, Jr. et al. (US Patent No. 6054955 A), hereinafter known as Schlegel.
Regarding claim 5, Hozouri does not specifically teach wherein the counter portion and the plate surface are apart by an electrical length of a quarter wavelength of the first operation frequency.
However, Schlegel teaches (col. 4, lines 43-47) wherein a counter portion and a plate surface are apart by an electrical length of a quarter wavelength of the first operation frequency (col. 4, lines 43-47).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Hozouri with Schlegel to include “wherein a counter portion and a plate surface are apart by an electrical length of a quarter wavelength of the first operation frequency,” as taught by Schlegel, for the purpose of reducing interference while maintaining compactness (see also col. 4, lines 50-56).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hozouri in view of Chung as applied to claim 1 above, and in further view of Kummetz et al. (US PGPUB 2017/0207538 A1), hereinafter known as Kummetz.
Regarding claim 12, Hozouri does not specifically teach wherein the planar plate surface has a semi-circular shape.
However, Kummetz teaches (Fig. 9E) wherein a planar plate surface has a semi-circular shape.

    PNG
    media_image4.png
    453
    241
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Hozouri with Kummetz to include “wherein a planar plate surface has a semi-circular shape,” as taught by Kummetz, for the purpose of improving bandwidth (see also [0003]).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hozouri in view of Chung as applied to claim 1 above, and in further view of Asanuma et al. (US PGPUB 2013/0057443 A1), hereinafter known as Asanuma.
Regarding claim 16, Hozouri does not specifically teach wherein the first feeding portion is connected to a coaxial cable via a matching circuit.
However, Asanuma teaches (Fig. 15) wherein a first feeding portion (P1) is connected to a coaxial cable ([0144]) via a matching circuit (M1).

    PNG
    media_image5.png
    415
    447
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Hozouri with Asanuma to include “wherein a first feeding portion is connected to a coaxial cable via a matching circuit,” as taught by Asanuma, for the purpose of improving efficiency (see also [0133]).
Regarding claim 18, Hozouri does not specifically teach further comprising: an antenna provided on a same side as the second end portion with respect to the plate surface; and a second feeding portion provided on the first conductor plate and configured to feed power to the antenna, wherein the second feeding portion is located between the second end portion and the first feeding portion.
However, Asanuma teaches (Fig. 44) an antenna provided (111B) on a same side as a second end portion (left end portion of bottom conductor) with respect to a plate surface (111A); and a second feeding portion (Q12) provided on a first conductor plate (bottom conductor) and configured to feed power to the antenna (111B), wherein the second feeding portion (Q12) is located between the second end portion (left end portion of bottom conductor) and the first feeding portion (Q11).

    PNG
    media_image6.png
    421
    518
    media_image6.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Hozouri with Asanuma to include “an antenna provided on a same side as a second end portion with respect to a plate surface; and a second feeding portion provided on a first conductor plate and configured to feed power to the antenna, wherein the second feeding portion is located between the second end portion and the first feeding portion,” as taught by Asanuma, for the purpose of achieving simultaneous dual band radiation and high efficiency (see also [0187]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hozouri in view of Chung as applied to claim 1 above, and in further view of Sikes et al. (US PGPUB 2017/0256865 A1), hereinafter known as Sikes.
Regarding claim 17, Hozouri does not specifically teach wherein the first feeding portion is connected via a duplexer to a coaxial cable.
However, Sikes teaches (Fig. 20) wherein a first feeding portion is connected via a duplexer (1445) to a coaxial cable ([0067]).

    PNG
    media_image7.png
    279
    452
    media_image7.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Hozouri with Sikes to include “wherein a first feeding portion is connected via a duplexer to a coaxial cable,” as taught by Sikes, for the purpose of improving performance and robustness by allowing for simultaneous transmission and reception (see also [0128]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hozouri in view of Chung and Asanuma as applied to claim 18 above, and in further view of Kummetz.
Regarding claim 20, Hozouri does not specifically teach wherein the antenna has a second plate surface of which width in a direction parallel to the first conductor plate increases with a distance from the first conductor plate.
However, Kummetz teaches (Fig. 9E) wherein an antenna has a second plate surface (944) of which width in a direction parallel to a conductor plate increases with a distance from the first conductor plate.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Hozouri with Kummetz to include “wherein an antenna has a second plate surface of which width in a direction parallel to a conductor plate increases with a distance from the first conductor plate,” as taught by Kummetz, for the purpose of improving bandwidth (see also [0005]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hozouri in view of Chung and Asanuma as applied to claim 18 above, and in further view of Pintos et al. (US PGPUB 2005/0057419 A1), hereinafter known as Pintos.
Regarding claim 21, Hozouri does not specifically teach wherein a second feeding line connected to the second feeding portion passes through an area between the second feeding portion and the first end portion.
However, Pintos teaches (Fig. 2) wherein a second feeding line (13B) connected to the second feeding portion (13B1) passes through an area between the second feeding portion (13B1) and the first end portion (12A).

    PNG
    media_image8.png
    298
    453
    media_image8.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Hozouri with Pintos to include “wherein a second feeding line connected to the second feeding portion passes through an area between the second feeding portion and the first end portion,” as taught by Pintos, for the purpose of providing reliable and quality reception by polarization diversity (see also [0005]).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hozouri in view of Chung as applied to claim 1 above, and in further view of Dai (US PGPUB 2012/0098715 A1).
Regarding claim 22, Hozouri does not specifically teach a window glass for a vehicle, comprising: a glass plate for window of the vehicle and at least one antenna device as recited in claim 1, attached to the glass plate.
However, Dai teaches ([0001]) a window glass for a vehicle, comprising: a glass plate for window of the vehicle and at least one antenna device, attached to the glass plate.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Hozouri with Dai to include “a window glass for a vehicle, comprising: a glass plate for window of the vehicle and at least one antenna device, attached to the glass plate,” as taught by Dai, for the purpose of improving transmission and reception (see also [0001]).
Regarding claim 23, Hozouri does not specifically teach a window glass structure comprising: a windshield for a vehicle; a rear glass for the vehicle; and at least one antenna device as recited in claim 1, attached to each of the windshield and the rear glass.
However, Dai teaches ([0001]) a window glass structure comprising: a windshield for a vehicle; a rear glass for the vehicle; and at least one antenna device, attached to each of the windshield and the rear glass.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna device of Hozouri with Dai to include “a window glass structure comprising: a windshield for a vehicle; a rear glass for the vehicle; and at least one antenna device, attached to each of the windshield and the rear glass,” as taught by Dai, for the purpose of improving transmission and reception (see also [0001]).
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Upon conclusion of a comprehensive search of the pertinent prior art, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.  Added primarily for emphasis, the claim recitation “wherein where a shortest distance from the second end portion to the first feeding portion is denoted as A, and a shortest distance from the second end portion to the second feeding portion is denoted as B, B/A is 0.15 or more and 0.40 or less” is not found in the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845